— Order, Family Court of the State of New York, New York County (Elrich Eastman, J.), entered on or about May 13, 1985, and order of said court (Ruth Zuckerman, J.), entered on or about July 21, 1986, unanimously affirmed. Assignee of petitioner-respondent shall recover of appellant one bill of $75 costs and disbursements of these appeals. Motion by respondent-appellant to strike the brief of assignee of petitioner-respondent denied. No opinion. Concur— Murphy, P. J., Carro, Asch, Milonas and Rosenberger, JJ.